PER CURIAM.
This was an action of unlawful detainer brought 'by O. E. Barnes against A. E. Godfrey and another in the municipal court of Minneapolis. The issue of title being raised, the case was certified to the district court and tried with the case of Winnifred Gagnon and another v. O. E. Barnes. Findings of fact were made incorporating by reference the findings in the last named case, and also finding that at the time of the commencement of the action defendants Thomas W. Gagnon and Winnifred Gagnon were in actual possession of the premises under a good and valid claim of title thereto and not as tenants of plaintiff, and further that there was due from defendants A. E. Godfrey and Thomas W. Gagnon to plaintiff $1,375, as rent for said premises from November 1, 1920, to October 1, 1921. As conclusion of l'aw the court directed judgment that plaintiff take nothing and that defendant have costs. Plaintiff appeals from the order denying a new trial.
The disposition of the appeal must be the same as in the case of Winni-fred Gagnon v. O. E. Barnes supra, page 348, filed herewith. No separate assignment of errors or brief was filed herein.
The order is affirmed, but without statutory costs.